UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
JAY BRODSKY,

                       Plaintiff,
                                              ORDER
          -against-                           17-CV-5529(JS)(AYS)

J.P. MORGAN CHASE & COMPANY,
BROADSPIRE, NATIONAL UNION FIRE
INSURANCE COMPANY OF PITTSBURGH,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:     Jay Brodsky, pro se
                   240 East Shore Road, Apt. 444
                   Great Neck, New York 11023

For Defendants:       Lindsay J. Kalick, Esq.
                      Craig T. Ellman, Esq.
                      Wilson, Elser Moskowitz, Edelman & Dicker LLP
                      1133 Westchester Avenue
                      West Harrison, New York 10604

SEYBERT, District Judge:

          By Memorandum and Order dated May 31, 2019 (the “M&O”),

the Court ordered pro se plaintiff Jay Brodsky (“Plaintiff”) to

remit the $400.00 filing fee within thirty (30) days from the date

of the M&O.     The M&O warned that, “[i]f Plaintiff does not remit

the filing fee within such time, absent a showing of good cause,

the Court shall dismiss the Complaint with prejudice and judgment

shall enter.”     (M&O at 2.)    To date, Plaintiff has not remitted

the filing fee, nor has he otherwise communicated with the Court.

Accordingly,    for   the   reasons   set   forth   in   the   M&O,   given

Plaintiff’s failure to remit the filing fee, the Complaint is
DISMISSED    WITH   PREJUDICE   pursuant   to   Federal   Rule   of   Civil

Procedure 41(b).

             The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.      See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

             The Clerk of the Court is directed to enter judgment,

mark this case CLOSED, and mail a copy of this Order to pro se

Plaintiff.



                                        SO ORDERED.


                                        /s/ JOANNA SEYBERT______
                                        Joanna Seybert, U.S.D.J.

Dated:   July   18 , 2019
         Central Islip, New York




                                    2
